McCay, Judge.
Whilst we agree that under section 1738 of Irwin's Revised Code, the wife is properly a parly to a motion for temporary alimony for the support of the children in her custody until a final decree is had, yet we see no reason why the Judge is not authorized in such a case, as well as when the proceeding is for the wife alone, to look into the eircuihstances and grant or refuse the alimony at his discretion. Section 1735 expressly says he may grant or refuse, according to his discretion under the facts, in applications for temporary alimony. True, the bad conduct of the mother may not be a good reason for refusing a support to the children; but the want of any good reason for the separation, the fact that there is no special necessity for judicial interference, as the fact that the father does support them, etc., may justify the Judge in his refusal. Suits for divorce and alimony ought not to be encouraged, and a ease showing that it is proper to interfere ought to be made out, before so strong a measure should be taken as to force a man even to support his own children through other channels than his own hands and in his own way. In this case, we do not think there was any abuse of the discretion of the Judge. We do not care to go over the evidence. This woman does not come before the Court in a light calculated to awaken its sympathies, nor does it appear that the father is failing in his duties to his children, and we will not undertake to say, over the opinion of the Judge who heard the witnesses, and saw and listened to the statements of the parties:, that the father shall be compelled to employ a third person to administer his duties to the fruit of his loins.
Judgment affirmed.